In an action for separation, in which judgment was entered in plaintiff’s favor on June 29, 1962, defendant appeals from a judgment and order (one paper) of the Supreme Court, Westchester County, entered June 17, 1965, which, inter alia, (1) granted plaintiff’s motion (a) to adjudge defendant guilty of contempt *680of court for failing to make payments for support of plaintiff and the infant children of the parties in accordance with the terms of the judgment and (t) for a money judgment in the total amount of the arrears; (2) fined defendant $2,961; (3) awarded plaintiff $250 counsel fees on said motion; and (4) awarded plaintiff a recovery of $3,211, with interest. Judgment and order affirmed, with $10 costs and disbursements. In our opinion, defendant’s presentation of facts was insufficient to warrant a hearing on his unsupported claim of change in circumstances.
Beldock, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.